MEMORANDUM **
In these consolidated petitions, Gerardo Ortiz Cuenca and his wife Maria Griselda Espinoza, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) order denying their applications for cancellation of removal, as well as the BIA’s order denying their motion to reopen. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We dismiss the petition for review in No. 05-76319 and deny the petition for review in No. 04-74827.
We lack jurisdiction to review the IJ’s discretionary determination that the Petitioners lack the requisite good moral character for cancellation of removal. See Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir.2005) (indicating that a good moral character determination is only reviewable where it is based on one of the statutory exclusions found in 8 U.S.C. § 1101(f)). We also lack jurisdiction to review the IJ’s discretionary determination that the Petitioners failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929 (9th Cir.2005). We therefore dismiss the petition for review in No. 05-76319.
The BIA did not abuse its discretion in denying the motion to reopen because Petitioners failed to challenge the good moral character determination, which is dispositive of their application for cancellation of removal. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003) (prima facie eligibility is demonstrated by showing that there is a reasonable likelihood that the statutory requirements for relief have been satisfied). We therefore deny the petition for review in No. 04-74827.
In No. 05-76319, PETITION FOR REVIEW DISMISSED.
*632In No. 04-74827, PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.